DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Regarding the double patenting rejection as in the previous action, it is now withdrawn base on applicant’s submitted a Terminal Disclaimer file on 06-22-202 and Approved.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 11, Krikorian (US 2013/0077561) disclosed: an operation of a transmission controller is depicted in accordance with an advantageous embodiment. In this illustrative example, transmission controller 402 is configured to control token 600. In particular, transmission controller 402 is configured to control who has token 600. Token 600 provides the holder of token 600 permission or an ability to send commands 128 to satellite 114 in FIG. 1. For example, token 600 may be sent to an operator in operations centers 105 that desires to send commands 128 to satellite 114.
An operations center within operations centers 105 is unable to send commands for processing by satellite 114 without first receiving token 600. In this illustrative example, transmission controller 402 sends token 600 to one operations center within operations centers 105. Only the operations center having token 600 is able to send commands 128 to satellite 114.
 In one illustrative example, operations centers 105 include satellite operations center 602 and customer operations center 604. In one example, customer operations center 604 may request token 600 when customer operations center 604 desires to send commands 128 to operate resources 112 in satellite 114.
 If transmission controller 402 has not sent token 600 to satellite operations center 602, transmission controller 402 sends token 600 to customer operations center 604. With token 600, customer operations center 604 sends commands 128 to perform operations in satellite 114. Command system 404 receives commands 128 and sends commands 128 to satellite 114 using command system 404. (par [0125-0128]). And
Garner (US 6,542,739) disclosed: Satellite Operations Center (SOC): The SOC is not included in the satellite network ground segment design. However, the satellite network system interfaces with the SOC in order to maintain cognizance of the availability of satellite resources (e.g. in the event of satellite health problems, eclipse operations, etc.) and, from time to time, to arrange for any necessary satellite reconfiguration to meet changes in traffic requirements:
 NOC: The satellite network system interfaces with the satellites located therein via the NOC for a variety of operational reasons including message delivery and coordination.
 Independent NOCs: The satellite network system interfaces with outside organizations which lease resources on satellite network satellites and which are responsible for managing and allocating these resources in a manner suited to their own needs.
 Other System NOCs: This external entity represents outside organizations which do not lease resources on satellite network satellites but with whom operational coordination is required.
The satellite network management system (NMS) is normally located at an administration's headquarters and may comprise three major functional entities; Customer Management Information System (CMIS), Network Engineering, and System Engineering (NE/SE). These entities perform functions necessary for the management and maintenance of the satellite network system which are closely tied to the way the administration intends to do business. The basic functions which are performed by CMIS, Network Engineering, and System Engineering are as follows:
Customer Management Information System: This entity provides customers and service providers with assistance and information including problem resolution, service changes, and billing/usage data. Customers include individual MET owners and fleet managers of larger corporate customers. Service providers are the retailers and maintenance organizations which interact face to face with individual and corporate customers (col. 3, lines 16-54).

The above prior art of record, however, fail to disclose or render obvious:  for secured multi-payload antennas operators operations, the method comprising: generating, by an antenna operations center (AOC), AOC commands using an antenna location pointing request for each of at least one antenna associated with each of at least one customer; transmitting, by a satellite operation center (SOC), the AOC commands and SOC commands to a vehicle via a ground antenna, wherein the SOC commands are related to at least one antenna associated with a host; generating, on the vehicle, customer antenna gimballing commands by using the AOC commands; generating, on the vehicle, host antenna gimballing commands by using the SOC commands; gimballing respectively each of the at least one antenna associated with each of the at least one customer by using the customer antenna gimballing commands; and gimballing respectively each of the at least one antenna associated with the host by using the host antenna gimballing commands, as specified in the claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        July 21, 2022